Citation Nr: 1021922	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to increased initial disability ratings for 
posttraumatic stress disorder (PTSD), rated as 10 percent 
prior to January 24, 2007, and 30 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cheyenne, 
Wyoming.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased initial 
ratings for his service connected PTSD, currently rated as 10 
percent prior to January 24, 2007, and 30 percent from that 
date.  Following the issuance of a supplemental statement of 
the case (SSOC) in December 2008, the case was received at 
the Board in July 2009.  However, the Veteran underwent a VA 
compensation and pension (C&P) psychiatric examination in 
December 2009, and a supplemental examination report dated in 
April 2010 is also of record.  This evidence has not been 
evaluated by the RO, and the Veteran has not submitted a 
waiver of RO consideration.  Therefore, the case must be 
remanded so the RO can evaluate the relevant evidence and 
issue a supplemental statement of the case.  38 C.F.R. §§ 
19.37, 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for 
increased initial ratings for PTSD with 
consideration of the December 2009 VA 
examination report and the April 2010 VA 
examiner's addendum report.  If a decision 
with respect to the claim remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case that includes 
consideration of all evidence received 
since the issuance of the December 2008 
SSOC.  They should be afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


